Citation Nr: 1127720	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to an evaluation higher than 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 10 to October 18, 1994.

This matter arises before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran testified at a Travel Board hearing in front of the undersigned.  The transcript of the hearing has been reviewed and is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this case must again be remanded for further development in order to ensure compliance with previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2010, the Board remanded this case with instructions to the AMC to obtain the Veteran's VA Medical Center (VAMC) treatment records from facilities in Brockton, Massachusetts; West Roxbury, Massachusetts; Jamaica Plain, Massachusetts; and Providence, Rhode Island, as well as the Ellenton Community-Based Outpatient Clinic in Florida.  The Board finds that the AMC failed to comply with the Board's instructions.  More specifically, the claims file does not include any of the aforementioned treatment records or any notations that indicate what efforts were made to obtain the Veteran's VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Procure VA outpatient treatment records, (from July 2005 to the present), from the VA Boston Healthcare System, Brockton Campus; VA Boston Healthcare System, West Roxbury Campus; VA Boston Healthcare System, Jamaica Plain Campus; Providence VA Medical 
Center; and Ellenton Community-Based Outpatient Clinic in Florida, regarding treatment for the Veteran's right and left knees.  Any negative search result should be noted in the record.  All such available records should be associated with the claims folder.   

2.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


